      Case 1:19-cr-10210-NMG Document 57 Filed 03/09/20 Page 1 of 2


                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS


                             )
UNITED STATES OF AMERICA,    )
     Plaintiff               )
                             )
V.                           )                         Criminal No. 1:19-cr-10210-NMG
                             )
VANDERLEI RODRIGUES DEARAUJO )
a/k/a “Neneco”,              )
       Defendant             )
                             )

         DEFENDANT VANDERLEI DEARAUJO’S MOTION IN LIMINE
           TO ADMIT PAYSTUBS AND EMPLOYMENT RECORDS

        Defendant Vanderlei DeAraujo hereby moves in limine for an order allowing the
admission of his paystubs and employment records. Subpoenas have been authorized by
the Court for these specific records, pursuant to Federal Rules of Criminal Procedure
17(c). Additionally, paystubs and W-2 documents, were also provided to the government
by undersigned counsel, which the Defendant intends to use at trial.
        As grounds therefore, the records sought support Mr. DeAraujo’s defense in this
matter. The Defendant expects the documents requested in subpoena’s should be
received, with a completed affidavit certification from a keeper of the records of the three
(3) companies. Mr. DeAraujo would be prejudiced if these documents were not admitted
at trial in support of his defense.

                                              Respectfully Submitted
                                              For the Defendant,
                                              VANDERLEI DEARAUJO,


                                              _____________________
                                              Sara Attarchi, Esq.
                                              Joseph B. Simons, Esq.
                                              Simons Law Office
                                              1 International Place, Suite 1400
                                              Boston, MA 02110
                                              (617) 544-9000
                                              BBO# 697486
                                              BBO #684030
Dated: March 9, 2020

                                         Page 1 of 2
      Case 1:19-cr-10210-NMG Document 57 Filed 03/09/20 Page 2 of 2



                             CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non registered participants on
March 9, 2020.



                                               __________________________
                                               Sara Attarchi




                                          Page 2 of 2
